Citation Nr: 1525480	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-33 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a right foot disability.

5.  Entitlement to service connection for a left leg disability.

6.  Entitlement to service connection for a right elbow disability.

7.  Entitlement to a temporary total disability rating under 38 C.F.R. § 4.29 for hospitalization for PTSD.  

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a left knee disability.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2014.

The issue of entitlement to service connection for PTSD has been recharacterized as service connection of a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The reopened issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder (characterized as PTSD) was denied in a December 2003 rating decision on the basis the Veteran's claimed stressors could not be confirmed.  The Veteran did not appeal this decision.  

2.  Evidence submitted since the December 2003 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to an unestablished fact; and raises a reasonable possibility of substantiating his claim for service connection.

3.  At his December 2014 hearing and in a subsequent letter, the Veteran asked to withdraw all of his pending appeals other than the PTSD service connection claim.  


CONCLUSIONS OF LAW

1.  The December 2003 rating decision denying the Veteran's claim of service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  The criteria for reopening the claim of entitlement to service connection for a psychiatric disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for withdrawal of the appeal of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of the appeal of entitlement to service connection for a left ankle disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

5.  The criteria for withdrawal of the appeal of entitlement to service connection for a right foot disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).  

6.  The criteria for withdrawal of the appeal of entitlement to service connection for a left leg disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).  

7.  The criteria for withdrawal of the appeal of entitlement to service connection for a right elbow disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).  

8.  The criteria for withdrawal of the appeal of entitlement to a temporary total disability rating under 38 C.F.R. § 4.29 for hospitalization for PTSD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).  

9.  The criteria for withdrawal of the appeal of entitlement to compensation under 38 U.S.C.A. § 1151 for a left knee disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran first sought service connection for a psychiatric disorder (specifically PTSD) in a July 2003 claim.  The RO denied this claim in December 2003 on the basis that the Veteran's claimed stressors could not be confirmed.  

The Veteran did not file a notice of disagreement or appeal with the December 2003 rating decision, and no new and material evidence pertinent to the issues was physically or constructively associated with the claims folder within one year of the rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Thus, the December 2003 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In October 2010, the Veteran filed a claim to reopen his previously denied claim of service connection for PTSD.  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

Since the previous final denial, much in the way of new evidence has been obtained.  This includes VA treatment records, numerous letters and statements from the Veteran, the Veteran's testimony from his December 2014 Board hearing, and at least one buddy statement from a fellow soldier.

Both at the time of his original claim and with his claim to reopen, the Veteran contends that he currently suffers from PTSD related to clandestine missions he performed while on active duty.  The Veteran states that, while stationed in Puerto Rico, he worked with the CIA on drug interdiction and hostage situations across much of the globe, including Vietnam, Uganda, Central America, and South America.  

In support of his contention, the Veteran submitted a June 2013 letter from a fellow Marine, D.J.  D.J. stated that he served with the Veteran on the claimed secret missions, and stated that the Veteran was tortured during one such mission.  

None of the above noted evidence was part of the record at the time of the earlier, December 2003 denial.  Though much of this evidence stretches plausibility, for the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

This evidence is not cumulative and redundant of evidence already of record; it relates to an unestablished fact; and it raises a reasonable possibility of substantiating his claim for service connection.  The Board concludes that reopening the Veteran's claim of service connection for a psychiatric disorder is warranted based on the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is addressed further in the remand section.

II. Dismissed Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At his December 2014 hearing, the Veteran voiced his desire to withdraw his appeal for all issues (other than service connection for PTSD) before the Board.  He reiterated this request in a December 2014 letter.  Given this statement, there remain no allegations of errors of fact or law on these issues for appellate consideration.  The Board does not have jurisdiction to review these appeals, and the specified claims must be dismissed.  


ORDER

New and material evidence having been presented, the claim for entitlement to service connection for a psychiatric disorder is reopened; the appeal is granted to this limited extent.  

Entitlement to service connection for hypertension is dismissed.

Entitlement to service connection for a left ankle disability is dismissed.

Entitlement to service connection for a right foot disability is dismissed.

Entitlement to service connection for a left leg disability is dismissed.

Entitlement to service connection for a right elbow disability is dismissed.

Entitlement to a temporary total disability rating under 38 C.F.R. § 4.29 for hospitalization for PTSD is dismissed. 

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left knee disability is dismissed.  


REMAND

Having reopened the Veteran's claim, the Board must now determine whether service connection is warranted.  More development is required.

As noted above, the Board has broadened the Veteran's claim from one seeking service connection for PTSD specifically to one for a psychiatric disorder in general.  This is important, as the Veteran's claimed stressors have not been verified, and the Board has doubts regarding their credibility.  

That said, medical records show that while the Veteran has been diagnosed as suffering from PTSD, the Veteran has also been diagnosed as suffering from other psychiatric disorders, including depression and anxiety disorder.  Further, the Veteran was evaluated by mental health professionals during his active service, and in March 1977, the Veteran stated that he was nervous and worried.  No attempt to determine whether the Veteran currently suffers from a psychiatric disorder other than PTSD that may be related to his active service have been undertaken.  On remand, the Veteran must be examined in an effort to resolve this question.  

Moreover, the Veteran's service personnel records and service treatment records also show that he was involved in a fight during his active service that resulted in a fractured jaw.  The examination must address this possible event as well.  

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination by an appropriate professional, but not by any examiner who has previously examined the Veteran.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

After examining the Veteran, the examiner is to answer the following questions:

a) Over the course of the appeal period (i.e., since October 2010) from what psychiatric disorders has the Veteran suffered?  Do these differ from any psychiatric disorders that you find the Veteran currently suffers from?

b) If you find that the Veteran suffers from PTSD, then is this diagnosis related to the Veteran's in-service fight that resulted in a fractured jaw?  

c) If you find that the Veteran currently suffers (or has suffered from at any time during the course of the appeal period) a disorder other than PTSD, then is it at least as likely as not (a 50 percent or greater probability) that this disorder had its onset in or is related to the Veteran's active service?  

The examination report must include a complete rationale for all opinions expressed.  

2.  Finally, readjudicate the issue of entitlement to service connection for a psychiatric disorder on the merits.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


